25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Larry COLLINS, Petitioner-Appellant,v.J.B. BOGAN, Respondent-Appellee.
No. 93-2565.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.

Before MARTIN and JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's suggestion of mootness.  Appellant has failed to respond.


2
A review of the record indicates that the district court dismissed appellant's habeas corpus petition on the basis that he failed to exhaust his state court remedies.  Appellee's suggestion of mootness claims that appellant was released from federal custody on February 3, 1994.  On appeal, the only relief appellant requests is to be released from federal custody.  Appellant was released from federal custody on February 3, 1994.  The appeal is moot because the requested relief has been granted.   Deakins v. Monaghan, 484 U.S. 193, 199 (1988);   Thomas Sysco Food Servs. v. Martin, 983 F.2d 60, 62 (6th Cir.1993);   Carras v. Williams, 807 F.2d 1286, 1298 (6th Cir.1986).


3
Accordingly, it is ORDERED that the case is remanded to the district court with instructions to vacate the judgment and dismiss the habeas corpus petition.   See Deakins v. Monaghan, 484 U.S. at 200;   Brock v. International Union, United Automobile, Aerospace & Agric.  Implement Workers, 889 F.2d 685, 696 (6th Cir.1989);   WJW-TV, Inc. v. City of Cleveland, 878 F.2d 906, 911-12 (6th Cir.)  (per curiam), cert. denied, 493 U.S. 819 (1989).